Citation Nr: 0723558	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  04-09 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.	Entitlement to an increased evaluation for left knee 
disability. 

2.	Entitlement to an increased evaluation for right knee 
disability. 

3.	Entitlement to service connection for chemical dependency.

4.	Entitlement to service connection for neuropathy. 	


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
February 1982.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 RO decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran was not provided a VCAA 
notice letter with respect to his claims.  Therefore, the RO 
must provide the veteran with written notice of the VCAA, 
VA's duties there under, and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to his claim, including which portion of the information and 
evidence is to be provided by the veteran and which portion 
VA will attempt to obtain on behalf of the veteran as 
required by 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2006).

Accordingly, the case is REMANDED for the following action:

1.	Please provide the veteran with 
appropriate VCAA notice of the VCAA, 
VA's duties there under, and the 
delegation of responsibility between VA 
and the veteran in procuring the 
evidence relevant to his claims of 
entitlement to an increased evaluation 
for left knee disability, entitlement 
to an increased evaluation for right 
knee disability, entitlement to service 
connection for chemical dependency and 
entitlement to service connection for 
neuropathy, including which portion of 
the information and evidence is to be 
provided by the veteran and which 
portion VA will attempt to obtain on 
behalf of the veteran as required by 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005) and 38 C.F.R. § 3.159 
(2006). The veteran should be afforded 
the appropriate period of time for 
response to all written notice and 
development as required by VA law.

2.	After any additional notification or 
development that the RO deems necessary 
is undertaken, the veteran's claim 
should be readjudicated. If any benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue. An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative. Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The purpose of this REMAND is to ensure due process. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



